DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/EP2017/000189 filed 02/10/2017, which claims benefit of the German Application No. DE102016002604.9, filed 03/03/2016, has been received and acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (JP-2002038246-A, previously cited).

Regarding Claim 1, and Claims 4-9, Hirai teaches an electrical connection member consisting of the components listed below within Table I (paragraph [0011]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
With respect to the limitation of “the Si/B ratio of the element contents of the elements silicon and boron is between 0.3 and 10” the examiner points out that Hirai teaches an amount of silicon as being between 0 and 1.0, in addition to a boron amount of between 0 and 0.5 (paragraph [0011]). Thus, the Si/B ratio range of Hirai encompasses the range required by the instant claim. "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
With respect to the limitation within Claim 9 of which recites “the alloy is free of lead” - Hirai does not teach any lead (Pb) inclusion as either an optional component or an unavoidable impurity. 

Table I – Instant claims 1, and 4-9 respective compositions compared to the composition taught by Hirai in JP-2002038246-A. 
Claims
SnWt %
SiWt %
AlWt %
BWt %
PWt %
CuWt %
consisting of
1*
4.0 - 23.0
0.05 - 2.0
0.01 - 1.0
0.005 - 0.6
0.001 - 0.08
Balance
4*
-
0.05 - 1.5
-
-
-
-
5*
-
0.50 - 1.5
-
-
-
-
6*
-
0.05 - 2.0
0.1 - 0.8
-
-
-
7*
-
-
0.01 - 1.0
0.01 - 0.6
-
-
8*
-
-
-
0.005 - 0.6
0.001 - 0.05
-
9**
-
-
-
-
0.001 - 0.08
Balance
Hirai
0 - 10
0 - 1.0
0 - 5.0
0 - 0.5
0 - 0.5
Balance
* - may or may not contain up to a maximum of 2.0 wt% Zn
- may or may not contain up to a maximum of 0.6 wt% Fe
- may or may not contain up to a maximum of 0.5 wt% Mg
- may or may not contain up to a maximum of 0.25 wt% Pb

** - may not contain Pb aside from unavoidable impurities


Regarding Claim 17, Hirai teaches the composition shown above within Table I being used as a metal spring member for an electrical connection (paragraph [0008]) of which is considered to read upon “machines and installations in mechanical engineering” recited within the instant claim. 
Regarding Claim 18, Hirai teaches the composition shown above within Table I being used as a metal spring member for an electrical connection (paragraph [0008]) of which is considered to read upon “connection elements in electronics/electrical engineering” recited within the instant claim. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai (JP-2002038246-A, previously cited) as applied to claim 1 above, and further in view of Yilbas (U.S. 2018/0161917, previously cited). 

Regarding Claim 19, Hirai is relied upon for the reasons given above in addressing claim 1. However, Hirai is silent to the material being used for the marine-based applications recited within the instant claim. 
Yilbas teaches a method for treating copper-tin alloys (abstract). Yilbas teaches that alloys of copper and other metals, most often tin, aluminum, and silicon, are recognized for high strength and corrosion resistance in marine environments (paragraph [0054])
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the alloy of Hirai for marine-based applications as Yilbas teaches this type of alloy would be idea due to having high strength and corrosion resistance. 

Response to Arguments
Regarding the 35 U.S.C. 112(b) rejection of Claims 17-19, applicant’s arguments have been fully considered and are persuasive, therefore, the rejection has been withdrawn.
Applicant’s arguments regarding the rejection of Claims 1, 4-9, and 17-18 under 35 U.S.C. § 103 over Hirai (JP-2002038246-A) have been fully considered but are not persuasive. 
Applicant argues that there would not have been a reasonable expectation of success given the disclosure of Hirai and the composition described within paragraph [0011]. 
The examiner respectfully points out that, with respect to the argument that the examiner has picked out select elements from a laundry list of sixteen elements - the examiner is not persuaded by this argument. To elaborate, the elements are explicitly disclosed by Hirai, and furthermore the list of elements given within Hirai is sufficiently small that it would have been obvious for one of ordinary skill to select the instant composition.
Applicant argues that Hirai is silent with regard to the criticality of the parameters that would result in an alloy having desired characteristics. The examiner respectfully disagrees and points out that the claim would have been obvious because “a person or ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” Furthermore, the examiner points out that Hirai teaches substantially similar desired characteristics and properties, e.g., stress relaxation resistance (paragraph [0021]). 

Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735   


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735